BRYAN SCHRODER
United States Attorney

DUSTIN M. GLAZIER
SETH M. BEAUSANG
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: Dustin.Glazier@usdoj.gov
        Seth.Beausang@usdoj.gov

Attorneys for Defendant

              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ALASKA

 ESTHER HORSCHEL,                   )
                                    )
                   Plaintiff,       )
                                    )
        vs.                         )
                                    )
 DAVID BERNHARDT,                   )
 SECRETARY OF THE                   )
 DEPARTMENT OF THE                  )
 INTERIOR,                          ) Case No. 4:18-cv-00006-HRH
                                    )
                   Defendant.       )

 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO QUASH
   SUBPOENA FOR MARLENE ENO-HENDREN DEPOSITION

     After Defendant agreed to schedule the deposition of Marlene Eno-

Hendren, Plaintiff informed Defendant that she would not respond to the




      Case 4:18-cv-00006-HRH Document 102 Filed 11/13/20 Page 1 of 3
Defendant’s interrogatories, overdue for more than a year, by the court-ordered

deadline of November 3, 2020. The Court should not allow Plaintiff to continue

to take discovery of Defendant while Plaintiff is purportedly not able to meet

her own discovery obligations.

      Plaintiff argues that the Court should extend all deadlines in this case,

including the discovery deadline, by 30 days, in order to “avoid any potential

prejudice to Defendant.” Dkt. 100 at 4. The requested extension would allow

Plaintiff to continue to pursue one-sided discovery. As explained, the Court

should order Plaintiff to respond to the overdue discovery by a date certain and

stay all discovery and deadlines until she complies.

      On June 10, 2020, Plaintiff committed to providing “as much of the

discovery responses and verification[s] of the Interrogatory responses as we

can reasonabl[y] provide by June 19, 2020.” Dkt. 64-7 at 1. Five months later,

and despite an intervening court order, Plaintiff has provided no additional

responses, and no verifications. Through her attorney, she procured her most

recent extension of time by representing that she had “previously been a very

intelligent and helpful client” during the administrative phase of this case,

when in fact, during that phase, she also claimed her mental illness prevented

her from responding to written discovery. Dkt. 96 at 2-3. The same claim she

has been making in this case for more than a year.
Horschel v. Bernhardt
4:18-cv-00006-HRH                 Page 2 of 3


       Case 4:18-cv-00006-HRH Document 102 Filed 11/13/20 Page 2 of 3
      If the Court is not inclined to stay the pre-trial deadlines until Plaintiff

complies and further delay this case, the Court should consider all other

remedies for Plaintiff’s conduct, including dismissing this case. 1 At a

minimum, the Court should quash the deposition of Ms. Eno-Hendren.



      RESPECTFULLY SUBMITTED this 13th day of November 2020, in

Anchorage, Alaska.
                                            BRYAN SCHRODER
                                            United States Attorney


                                            s/ Seth M. Beausang
                                            SETH M. BEAUSANG
                                            Assistant U.S. Attorney
                                            Attorney for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on November 9, 2020,
a true and correct copy of the foregoing
was served electronically on the following:

Robert A. Sparks

s/ Seth M. Beausang
Office of the U.S. Attorney

1Plaintiff claims this case is distinguishable from Frank v. Paddy’s Inheritance
Inc., No. 14-61312-CIV, 2015 WL 7731439 (S.D. Fla. Mar. 2, 2015), because she
has supposedly provided “substantial medical evidence” of her inability to meet
her discovery obligations. The Court should reject as clearly insufficient her
most recent “medical evidence,” an affidavit from her husband, Robert John
(who is also one of her attorneys).
Horschel v. Bernhardt
4:18-cv-00006-HRH                  Page 3 of 3


       Case 4:18-cv-00006-HRH Document 102 Filed 11/13/20 Page 3 of 3
